Per Curiam.

The promise ivas valid, and not within the statute of frauds, for it does not appear but that it was to be performed within a jrear. It was to be performed according and in proportion to the service rendered, and the render of service was to commence immediately; and as the defendant had for several years paid half yearly, the jury had a right to presume that the promise was to pay half yearly. To bring the case within the statute of frauds, there must be an express and specific agreement not to be performed within the space of a year; and if the thing may be performed within the year, it is not within the act (Fenton v. Embler, 3 Burr. 1278.) This was a clear case of an express agreement to pay for services to be rendered, and the recovery was just The judgment must be affirmed.
Judgment affirmed,